The Honourable Ken Krawetz Deputy Premier Minister of Finance SASKATCHEWAN PROVINCIAL BUDGET 10-11 BALANCED. FORWARD-LOOKING. RESPONSIBLE. MID-YEAR REPORT Mid-Year Report Government of Saskatchewan November 25, 2010 TABLE OF CONTENTS MID-YEAR REPORT Introduction 1 Economic Update 2 Financial Overview 10 Borrowing and Debt 17 GENERAL REVENUE FUND (GRF) FINANCIAL TABLES GRF – Statement of Revenue 20 GRF – Statement of Expense 21 GRF – Statement of Debt 22 SUMMARY FINANCIAL STATEMENT INFORMATION Summary Financial Statement Update 23 SUMMARY FINANCIAL STATEMENT TABLES Summary Statement of Surplus 26 Summary Statement of Debt 28 Mid-Year Report 2010-11 | Budget Update MID-YEAR REPORT Introduction At mid-year, 2010-11 provincial revenue is projected to be $10.68 billion – an increase of $726.2 million from the budget estimate – on the basis of quite robust year-to-date performance in Corporation Income Tax revenue and Crown Land Sales revenue, combined with the special CIC dividend for the Children’s Hospital. Corporation Income Tax revenue is now expected to be $340.4 million higher than the budget estimate, reflecting stronger-than-expected assessment data for the 2009 taxation year, higher federal forecasts of the national corporate tax base and continued strength in Saskatchewan profits and taxable income. Crown Land sales are expected to be $252.7 million higher than the budget estimate (at the first quarter projection), reflecting continued interest in oil and gas prospects within the province, with two of six sales left in the fiscal year. The special CIC dividend is up $195.0 million from the budget, to fund the Children’s Hospital. This increased revenue projection is more than adequate to fund the projected $415.0 million increase in expense. Over 87 per cent of this spending increase $364 million – is related to costs associated with flooding combined with the $195.0 million flow-through of Children’s Hospital funding. The spring and summer flooding had a significant negative impact on the agricultural sector, which, in turn, has a negative effect on real GDP in 2010. However, strength in other areas of the economy, particularly the oil and potash sectors, is adequate to offset the large contraction in agriculture, leaving real GDP growth at 1.0 per cent in 2010. And, other economic indicators point to a positive outlook for 2010.Employment is up almost 6,000 for the first ten months of 2010 and the province’s population continues to grow.On a year-to-date basis, gains have been made in average weekly earnings, international exports, retail sales, wholesale trade, value of building permits and the number of housing starts. As a result, 2010 nominal GDP remains at about the same level forecast in the budget. Real GDP is expected to rebound to a robust rate of 4.2 per cent in 2011, up from the budget forecast of 3.3 per cent. Mid-Year Report 2010-11 | Budget Update 1 Economic Update INTRODUCTION The 2010-11 Budget economic forecast for 2010 was based on modest economic growth in Canada and the United States, an increase in potash shipments and a normal crop harvest in the province during the year. Available data suggest that growth in Canada and the U.S. will be slightly higher in 2010 and Saskatchewan potash shipments abroad are on the mend. However, recent crop production numbers for the province point to crop production in 2010 considerably below the ten-year average. This combination of factors is expected to lead to a reduced pace of real growth for the province this year. Nonetheless, strengthening prices and strong performances in the other sectors of the economy are adequate to maintain nominal GDP at the level forecast in the budget. CANADIAN AND U.S. GROWTH ASSUMPTIONS 2010-11 Budget 2010-11 Mid-Year Can. Real GDP Growth (%) U.S. Real GDP Growth (%) THE ECONOMIC ENVIRONMENT Canadian and U.S. Growth The outlook for Canadian and U.S. growth in 2010 has improved, but the outlook for 2011 has weakened.The 2010-11 Budget had Canadian and U.S. growth pegged at 2.2 per cent and 2.2 per cent for 2010 and 3.5 per cent and 2.9 per cent for 2011, respectively. The 2010-11 Mid-year Report sees Canadian and U.S. growth slightly higher for 2010 at 2.9 per cent and 2.6 per cent and lower for 2011 at 2.3 per cent and 2.2 per cent, respectively. Canadian growth slowed to an annualized rate of only 2.0 per cent in the second quarter of 2010, from 5.8 per cent in the first quarter, due to easing domestic demand and exports.As well, real GDP fell 0.1 per cent in July over the previous month. However, more recent economic reports suggest that the economic recovery has continued and will continue as Canada’s real GDP advanced by 0.3 per cent in August. 2 Mid-Year Report 2010-11 | Budget Update The U.S. economy similarly slowed in the second quarter, posting an annualized rate of growth of only 1.7 per cent, after advancing by 3.7 per cent in the first quarter. U.S. growth came in stronger at 2.5 per cent in the third quarter, underpinned by a sizeable but temporary inventory build-up, underscoring the downside risk to fourth quarter growth.Both countries face considerable headwinds from the external sector and the limits of household balance sheets, hence, the slower growth forecast for 2011. Prospects for the Rest of the World Leading economic indicators suggest economic recovery in countries abroad that are either global growth drivers and/or important markets for Saskatchewan remains relatively intact in 2010. CANADIAN INTEREST RATE ASSUMPTIONS 2010-11 Budget 2010-11 Mid-Year Short-term Interest Rate (%) Long-term Interest Rate (%)* * 10-year Government of Canada Bond However, softer export performance and fiscal consolidation are expected to dampen U.K. and Euro Zone growth prospects in 2011.Like Canada and the U.S., Japan is also expected to move to a slower growth trajectory in 2011. Countries in the Asia-Pacific region and Latin America are expected to post comparatively stronger growth rates, thereby underpinning demand for, and prices of, commodities.China and India, for example, are expected to continue to top the growth charts in 2010 and 2011. Interest Rates Monetary policy is expected to remain exceptionally accommodative well into 2011. The Bank of Canada is leaving interest rates on hold until next year. The U.S. Federal Reserve, on the other hand, has embarked on a “quantitative easing” pathway to promote even more accommodative monetary conditions. Mid-Year Report 2010-11 | Budget Update 3 CANADIAN DOLLAR ASSUMPTIONS 2010-11 Budget 2010-11 Mid-Year Canadian Dollar (US cents) Canadian Dollar Credit/quantitative easing in the U.S. are expected to reinforce the weakening trend in the U.S. dollar. This, combined with stronger commodity prices, positive Canada-U.S. interest rate spreads and Canada’s slight economic performance edge over the U.S. should continue to support the Canadian dollar in 2011. Oil Prices and Drilling Largely reflecting strong growth in emerging markets and U.S. dollar weakness, world oil prices have risen. The price of a barrel of WTI oil averaged US$77.65 in the first nine months of 2010, up 36.2 per cent from the same period in 2009. It is expected to average US$79.32 per barrel in all of 2010 and US$83.50 per barrel in 2011. Improved prices bode well for oil drilling.In the first nine months, 1,816 oil wells have been drilled, up 83.8 per cent from the same period last year. Potash Price and Sales The price of potash is expected to average C$584.46 per K2O tonne in 2010, C$583.14 per K2O tonne in 2011 and C$610.90 per K2O tonne in 2012. 4 Mid-Year Report 2010-11 | Budget Update Potash sales are forecast to more than double to 8.8 million tonnes in 2010 from a low of 3.7 million tonnes in 2009.Potash sales are expected to continually increase over the forecast period. Grain Prices and Production In Saskatchewan, the 2010 harvest is estimated at 19.0 million tonnes, about 30 per cent less than the 2010-11 Budget assumption of 27.2 million tonnes, 36 per cent below last year’s level and 22 per cent below the ten-year average. As of October, 2010, the price of wheat for the 2010-11 crop year was projected at $215.00 per tonne, up from the 2010-11 Budget assumption of $163.67 per tonne. COMMODITY PRICE ASSUMPTIONS CALENDAR YEAR 2010-11 Budget 2010-11 Mid-Year WTI Oil (US$ per barrel) Natural Gas (C$ per GJ) Potash (C$ per K2O tonne)1 Potash (US$ per KCl tonne)1 Wheat (C$ per tonne)2 Canola (C$ per tonne)2 Barley (C$ per tonne)2 1 The potash industry quotes prices in US dollars per KCl tonne. Provincial royalty calculations, however, are based on the Canadian dollar price per K2O tonne. 2 Crop year basis. Source: Ministry of Energy and Resources, Ministry of Agriculture (as at October 2010). At the same time, canola and barley prices were expected to decline from the budget assumptions. Subsequently, canola prices have risen quite significantly.The current November canola price is $495.00 per tonne and the 2010 year-to-date average is now at $405.09 per tonne. Barley prices have also risen recently, although not as dramatically as canola.The Current CWB Barley Pool B October PRO (less transport) is now $157.68 per tonne. And, wheat prices continue to climb, although at a more modest rate.The CWB price for #1 CWRS 13.5 October PRO (less transport) is $248.27 per tonne and for #1 Durum 13.0 October PRO (less transport) is $215.10 per tonne. SASKATCHEWAN’S ECONOMIC OUTLOOK In the 2010-11 Budget, the Ministry of Finance had forecast Saskatchewan real GDP to grow by 2.6 per cent in 2010.Nominal GDP was forecast to grow by 3.8 per cent. Mid-Year Report 2010-11 | Budget Update 5 SASKATCHEWAN ECONOMIC INDICATORS Change from July 1, 2010 July 1, 2009 Population Per Cent Change January (Unless Noted Otherwise) (year-to-date) through Employment growth (000s) Oct Unemployment rate (%) Oct Consumer Price Index Oct Average employment weekly earnings Aug Value of manufacturing sales -13.3 -5.4 Sep Value of international exports -26.8 Sep Value of retail sales -0.5 Sep Value of wholesale trade -22.1 Sep Number of new vehicles sold -9.3 Sep Value of building permits -13.5 Sep Number of housing starts -43.4 Sep These forecasts were based on a set of assumptions, including those concerning the production/sales of various commodities, commodity prices, Canadian and U.S. economic growth and the value of the Canadian dollar. All of these assumptions have been updated and incorporated into the latest forecast.The most significant change in assumption has been the crop production assumption. In the 2010-11 Budget, an average-size crop had been assumed for 2010.Yet excess moisture and flooding in parts of the province this year left many acres unseeded.The result is lower-than-expected grain production and a much bigger draw-down of farm inventories. Despite the set-back in agriculture this year, the outlook for the Saskatchewan economy remains positive. Oil producers have increased their investment this year, beyond what had been assumed in the 2010-11 Budget, while potash sales are forecast to rise to 8.8 million K2O tonnes, up from the budget assumption of 7.8 million tonnes. Employment is up almost 6,000 through the first ten months of 2010 and the province’s population continues to grow. All considered, Saskatchewan real GDP is now forecast to grow by 1.0 per cent this year.Nominal GDP is forecast to grow by 3.6 per cent. 6 Mid-Year Report 2010-11 | Budget Update ESTIMATED IMPACT OF FORECAST ASSUMPTION REVISIONS ON THE 2010-11 BUDGET FORECAST FOR 2010 Real GDP Growth Nominal GDP Growth 2010-11 Budget Forecast (per cent) Forecast Assumptions Impact of Revised Assumptions (percentage points) Crop production -3.3 -4.5 Oil investment Potash sales WTI oil price Potash price Grain price Canadian dollar -0.1 -0.3 Other -0.6 Total Impact -1.6 -0.2 2010-11 Mid-Year Forecast (per cent) The nominal GDP growth forecast would have been revised down much more were it not for higher price assumptions for oil, potash and wheat in 2010. As such, the current level of nominal GDP is forecast to remain at about the 2010-11 Budget forecast level.And, the latesthike in grain prices provides some upside to the nominal GDP forecast. Crop production is expected to return to a more normal level in 2011.Given the extent of the reduction to the 2010 crop production assumption, a return to a more normal level in 2011 is significant. This, along with continued investment in both the oil and potash sectors, bodes well for the provincial economy next year.As such, Saskatchewan real GDP is forecast to grow by 4.2 per cent in 2011. The nominal GDP growth forecast for 2011 has come down from 10.0 per cent to 6.8 per cent as commodity price increases that had previously been anticipated for 2011 have eased. ECONOMIC FORECAST SUMMARY (Per cent Change Unless Otherwise Noted) 2010-11 Budget 2010-11 Mid-Year Real GDP Nominal GDP CPI Employment growth (000s) Unemployment rate (%) Retail Sales Mid-Year Report 2010-11 | Budget Update 7 The private sector (on average) is forecasting 2.5 per cent real GDP growth for the province this year.Individually, private sector forecasts range from 0.5 per cent to 6.3 per cent. For 2011, the private sector (on average) is forecasting 3.6 per cent real GDP growth for Saskatchewan. The private sector is forecasting growth for all provincial economies this year and next. Saskatchewan’s economy is ranked fifth in terms of real GDP growth this year, according to the private sector, but is expected to lead the way in 2011. PRIVATE SECTOR REAL GDP GROWTH FORECASTS FOR SASKATCHEWAN (Per Cent Change) Release Date IHS Global Insight Nov Conference Board of Canada Nov The Centre for Spatial Economics Jul TD Bank Sep RBC Sep BMO Nov CIBC Oct Scotia Bank Nov Laurentian Bank Nov Average of Private Sector Forecasts Ministry of Finance 8 Mid-Year Report 2010-11 | Budget Update CONCLUSION The effects of flooding in 2010 have been quite significant, particularly for the agricultural sector.Nonetheless, continuing strength in the rest of the economy has been more than adequate to offset the set-back in agriculture. Overall, the Saskatchewan economy is expected to expand, albeit modestly, in real terms in 2010. Strength in the non-agricultural sectors of the economy, combined with rising oil, potash and grain prices, and increased investment contribute to more robust growth in nominal terms than in real terms. The level of nominal GDP remains at about the 2010-11 budget level. And, Saskatchewan’s economy is expected to once again post robust growth in 2011 and, according to private sector forecasters, out-pace all other provincial economies next year. Mid-Year Report 2010-11 | Budget Update9 Financial Overview OVERVIEW The 2010-11 Budget estimated a General Revenue Fund (GRF) surplus of $20.0 million. At mid-year: · revenue is up $726.2 million, or 7.3 per cent, from budget; and, · expense is up $415.0 million, or 4.1 per cent, from budget. The resulting pre-transfer balance is $137.0 million, up $311.2 million from budget. 2010-11 GRF FORECAST OVERVIEW Budget 1st Quarter Mid-Year Change from (millions of dollars) Estimate Forecast Projection Budget 1st Quarter Revenue $ Expense Pre-Transfer Surplus ) ) Transfer to GFSF - - ) ) ) Transfer from GFSF - ) ) Net Transfer from (to) GFSF ) ) ) GRF Surplus $ GFSF Balance* $ Government Public Debt $ ) $ - * First Quarter Forecast and Mid-Year Projection reflect actual 2010-11 opening balance of $958.3M. The budgeted Growth and Financial Security Fund (GFSF) transfer to the GRF is eliminated.Instead, the GRF will transfer $68.5 million to the GFSF, representing one-half of the pre-transfer surplus. As a result, the projected GRF surplus at mid-year is $68.5 million, an increase of $48.5 million since budget. The projected year-end GFSF balance is $1,026.8 million. 10 Mid-Year Report 2010-11 | Budget Update GRF REVENUE The 2010-11 Budget estimated GRF revenue at $9,949.9 million. At first quarter, GRF revenue was forecast to increase $194.9 million, primarily due to higher-than-budgeted Crown Land Sales revenue. The mid-year financial update includes a further increase of $531.3 million, largely as the result of a $195.0 million CIC Special Dividend to fund the Children’s Hospital and a $340.4 million increase in Corporation Income Tax revenue. In total, GRF revenue is projected to be $10,676.1 million, an increase of $726.2 million (7.3 per cent) from the budget estimate. Taxation revenue is projected to be up a total of $169.0 million compared to the budget estimate. 2010-11 REVENUE CHANGE (millions of dollars) Change Total Revenue - Budget Estimate $ Forecast Changes Corporation Income Tax +340.4 Crown Land Sales +252.7 CIC Special Dividend +195.0 Interest, Premium, Discount and Exchange +50.3 Oil +45.2 Potash +36.6 Individual Income Tax -169.0 Other net changes -25.0 Total Change from Budget +726.2 Revenue - Mid-Year Projection $ Corporation Income Tax is projected to be $340.4 million higher than budget, reflecting stronger-than-anticipated assessment data for the 2009 taxation year, higher federal forecasts of the national corporate tax base and continued strength in Saskatchewan corporate profits and taxable income. Individual Income Tax is down $169.0 million due to weaker-than-anticipated assessment data for the 2009 taxation year.While taxable income growth in 2009 was positive, it was less than forecast as a result of a decline in investment income, resulting in a negative prior-year adjustment. Tobacco Tax revenue is forecast to increase $4.6 million primarily due to a one-time payment from a legal settlement for past smuggling activities.Fuel Tax revenue is projected to decline $7.0 million due to lower-than-expected consumption as a result of wet weather conditions in the spring and summer. Mid-Year Report 2010-11 | Budget Update11 Non-renewable resource revenue is projected to be $315.9 million higher than the budget estimate. Crown Land Sales are forecast to increase $252.7 million from budget as a result of continued interest in oil and gas prospects within the province. Oil revenue is projected to increase $45.2 million primarily as the result of a higher forecast for West Texas Intermediate (WTI) oil prices, partially offset by a higher exchange rate.At mid-year, the average fiscal-year WTI oil price forecast is US$80.51 per barrel, up from the budget estimate of US$77.50.The average fiscal-year exchange rate is now forecast at 97.81 US cents, up from 95.50 US cents at budget. 2010-11 KEY RESOURCE FORECAST ASSUMPTIONS Budget 1st Quarter Mid-Year WTI Oil Price (US$ per barrel) Exchange Rate (US cents) Light-Heavy Differential (% of WTI) 22 21 19 Well-head Oil Price (C$ per barrel) Oil Production (millions of barrels) Total Oil Revenue ($Millions) Fieldgate Natural Gas Price (C$ per gigajoule) Total Natural Gas Revenue ($Millions) Potash Average Price (C$ per K2O tonne) Potash Average Price (US$ per KCI tonne) Potash Sales (million K2O tonnes) Total Potash Revenue ($Millions) Potash revenue is projected to be $36.6 million above budget reflecting higher-than-budgeted prices and sales volumes.At mid-year, potash prices are forecast to average C$584 per K2O tonne (US$349 per KCl tonne) in 2010-11, up from the budget forecast of C$529 (US$308).Total sales are forecast at 9.0 million K2O tonnes, up 0.9 million K2O tonnes from the budget assumption of 8.1 million K2O tonnes. These increases are partially offset by a $14.8 million decrease in natural gas revenue.The average fiscal-year price for natural gas has fallen from $4.40 per gigajoule (GJ) at budget to the current forecast of $3.50 per GJ.Other non-renewable resource revenue is forecast to decline $3.8 million from budget mainly due to a lower uranium price forecast. Transfers from Crown Entities are projected to be $184.1 million higher than the budget estimate primarily due to the unbudgeted, $195.0 million special dividend from CIC to fund the Children’s Hospital. Other own-source revenue is forecast to increase $84.7 million from the budget estimate.The increase is primarily due to a $50.3 million increase in interest, premium, discount and exchange 12 Mid-Year Report 2010-11 | Budget Update earnings, largely as the result of gains on the redemption of sinking fund assets.In addition, sales, services and service fees revenue is forecast to increase $24.0 million, primarily due to an increase in federal compensation payments related to forgone revenue as a result of the sale of Crown mineral rights under the Treaty Land Entitlement Framework Agreement. Transfers from the Government of Canada are projected to decrease $27.5 million from budget due to: · a $16.4 million decrease in the Canada Health Transfer as a result of an increase in the value of Saskatchewan tax points; · a $0.2 million increase in the Canada Social Transfer due to revised population figures; and, · an $11.3 million decline in other federal transfers. The revised forecast includes a $19.3 million increase in federal funding for the Provincial Disaster Assistance Program (PDAP), bringing total federal PDAP contributions to $21.3 million.However, this increase is more than offset by declines in other cost-sharing agreements, including infrastructure and stimulus funding streams due to weather-related delays and other changes. Mid-Year Report 2010-11 | Budget Update 13 GRF EXPENSE The 2010-11 Budget estimated GRF expense at $10,124.1 million. At first quarter, GRF expense was forecast to increase $161.7 million, predominantly related to costs associated with the spring and summer flooding. The mid-year financial update includes an additional $253.3 million, of which $195.0 million is related to the decision to pre-fund the Children’s Hospital and is entirely offset by a higher-than-budgeted CIC Special Dividend. In total, GRF expense is projected to be $10,539.1 million, an increase of $415.0 million from budget.Over 87 per cent of this increase is attributed to the Children’s Hospital funding and weather-related costs. 2010-11 EXPENSE CHANGE, BY MAJOR PROGRAM (millions of dollars) Change Total Expense - Budget Estimate $ Forecast Changes Children's Hospital +195.0 Agriculture - Excess Moisture Program and AgriStability +144.0 Provincial Disaster Assistance Program +25.1 Other Net Changes +50.9 Total Change from Budget +415.0 Expense - Mid-Year Projection +10,539.1 Major changes from budget occur in the following Ministries. · Health is up $202.6 million from budget, primarily due to funding for the Saskatchewan Children’s Hospital and Multiple Sclerosis (MS) clinical trials. · Agriculture is up $144.0 million from budget, primarily due to the provincial contribution to the Canada-Saskatchewan Excess Moisture Program as well as higher-than-expected costs for the Province’s portion of the AgriStability Program, based on the most recent federal government forecasts for the 2010 crop year. · Corrections, Public Safety and Policing is up $28.8 million from budget, primarily due to increases for claims under the Provincial Disaster Assistance Program and adult corrections inmate count management. · Enterprise and Innovation Programs is up $14.1 million from budget, primarily due to an increase in the Ethanol Fuel Tax Rebate Program based on reinstating the original program for 2010-11. · Advanced Education, Employment and Immigration is up $11.3 million 14 Mid-Year Report 2010-11 | Budget Update from budget due to the expansion of 170 Registered Nursing training seats. · Social Services is up $10.4 million from budget, mainly due to higher-than-expected Saskatchewan Assistance Program caseloads. · Education is up $8.5 million from budget, primarily due to an increase in the School Operating grant related to the 2009 property tax reconciliation. · Environment is up $8.0 million from budget due to funding through Saskatchewan Watershed Authority related to flooding assistance measures in the Fishing Lake area. · Justice and Attorney General is up $3.4 million from budget, primarily due to increased workloads in Court Services and the Public Guardian and Trustee. · First Nations and Métis Relations is down $10.7 million from budget, primarily due to reductions in payments under the gaming agreements, reflecting lower Saskatchewan Indian Gaming Authority earnings in 2009-10 and 2010-11 projections, and lower 2010 Saskatchewan Gaming Corporation net profits. · Finance Debt Servicing is down $5.0 million from budget due to lower-than-expected interest rates on in-year financing. · Tourism, Parks, Culture and Sport is down $2.2 million from budget, primarily due to a reduction for the Building Communities Program related to the timing of approved projects and a decrease in gaming payments to the Community 2010-11 EXPENSE CHANGE, BY MINISTRY (millions of dollars) Change Total Expense - Budget Estimate $ Forecast Changes Health +202.6 Agriculture +144.0 Corrections, Public Safety and Policing +28.8 Enterprise and Innovation Programs +14.1 Advanced Education, Employment and Immigration +11.3 Social Services +10.4 Education +8.5 Environment +8.0 Justice and Attorney General +3.4 First Nations and Métis Relations -10.7 Finance Debt Servicing -5.0 Tourism, Parks, Culture and Sport -2.2 Other Net Changes +1.8 Total Change from Budget +415.0 Expense - Mid-Year Projection $ Mid-Year Report 2010-11 | Budget Update 15 Initiatives Fund resulting from lower Saskatchewan Gaming Corporation net profits. GROWTH AND FINANCIAL SECURITY FUND The 2010-11 Budget included a transfer of $194.2 million from the GFSF. Due to the projected improvement in the GRF, the GFSF is now projected to receive a transfer of $68.5 million from the GRF.The transfer is one-half of the projected $137.0 million GRF pre-transfer surplus, as required by The Growth and Financial Security Act. The 2010-11 year-end balance in the GFSF is projected to be $1,026.8 million, an increase of $68.5 million from 2009-10 year-end balance of $958.3 million as reported in the Public Accounts. 16 Mid-Year Report 2010-11 | Budget Update Borrowing and Debt GENERAL REVENUE FUND DEBT The GRF borrows for government and Crown corporations.Public debt is composed of gross debt less sinking funds. Government public debt at March 31, 2011 is forecast to be $4.1 billion, unchanged from March 31, 2010. Crown corporations are responsible for the principal and interest payments on their debt.Crown corporation debt is incurred in the normal course of business, primarily for investment in infrastructure and business development initiatives which provide revenue streams to service the debt. GRF DEBT As at March 31 1st Quarter Mid-Year Forecast Projection Change from (millions of dollars) 31-Mar-10 31-Mar-11 31-Mar-10 1st Quarter GRF Government General Public Debt $ $ $ $
